--------------------------------------------------------------------------------

Exhibit 10.41
 
 
SUBLEASE
 
 
Lessor: MANINI HOLDINGS, LLC
 
Lessee:  KONA BREWING CO., INC
 
 
 

--------------------------------------------------------------------------------

 
 
THIS SUBLEASE ("lease") is made this ______ day of ___________, 20110 , by and
between MANINI HOLDINGS, LLC, a Hawaii limited liability company, whose post
office address is 75-5629 Kuakini Highway, Kailua-Kona, Hawaii 96740,
hereinafter called the "Lessor," and KONA BREWING CO., INC., a Hawaii
corporation, whose post office address is 75-5629 Kuakini Highway, Kailua-Kona,
Hawaii 96740, hereinafter called the "Lessee", who agree as follows:


ARTICLE I
GRANT


1.1           Premises.  The Lessor leases to the Lessee, and the Lessee hires
from the Lessor, those certain premises, and all improvements thereon and
therein, more particularly shown and cross-hatched in red on Exhibit A attached
hereto (hereinafter the "premises") located on that certain parcel of real
property commonly known as Lot 13 of the Kona Industrial Subdivision, Unit I, in
the District of North Kona, County and State of Hawaii, Tax Map Key (3)
7-4-010:001 (Lot 13 and the improvements thereon shall hereafter be called the
"Property").  The area of the premises is set forth in Exhibit B attached
hereto.  In addition to the premises, Lessee shall, as an appurtenance thereto,
have full right of access to the premises over and across any common entrances,
sidewalks, halls, corridors, parking areas and stairways on the Property (the
"common areas"), which common areas are generally shown and shaded in green on
Exhibit A attached hereto.  All common areas shall at all times be subject to
the exclusive control and management of Lessor, and shall be subject to such
rules and regulations as Lessor may adopt and promulgate from time to
time.  Lessee will not use the common areas in such a way as to impede or
interfere with the operation of the Property, or with Lessor or any tenant
therein or thereon.  Lessor shall have the right, in its sole discretion, to
increase or reduce the common areas, to rearrange the parking spaces and
improvements in the common areas and to make any other changes therein from time
to time.  There shall be no reduction of Lessee's monthly base rent or any other
charges hereunder for any change to the common areas.


1.2           Acceptance of Premises.  The Lessee accepts possession of the
premises in "as is" condition.


1.3           Quiet Enjoyment.  Upon payment of the rent and observance and
performance of the conditions and agreements on the part of the Lessee to be
observed and performed, the Lessee shall peaceably hold and enjoy the premises
for the term of the lease without hindrance or interruption by the Lessor or any
other person lawfully claiming by, through or under the Lessor except as
expressly provided herein.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE II
TERM


2.1           Term.  The term of this lease shall commence on September 1, 2010
(the "commencement date") and shall expire on August 31, 2020.  If Lessor, for
any reason other than the negligence or willful misconduct of Lessee, cannot
deliver access to the premises to Lessee on or before the commencement date,
this lease shall not be void or voidable, and Lessor shall not be liable to
Lessee for any loss or damage resulting from Lessor's failure to deliver the
premises to Lessee.  However, during such period of non-delivery, the rent
(i.e., monthly base rent and additional rent) payable under this lease shall be
abated until Lessor offers occupancy of the premises to Lessee.


2.2           Option to Extend the Term.  Lessee shall have two (2) options to
extend the term of this lease for five (5) years each by giving Lessor written
notice of such extension on or before one hundred eighty (180) days prior to the
expiration of the term of this lease.  Such extensions shall be upon the same
terms and conditions of this lease, excepting for this option and the monthly
base rent.  Monthly base rent for each extension of the term shall be as
provided in Section 3.1(b) below.


ARTICLE III
RENT; SECURITY DEPOSIT


3.1           Monthly Base Rent.


(a)           Commencing on the commencement date and for each and every
calendar month during the term, Lessee shall pay to the Lessor, on or before the
first (1st) day of each month, in advance, at Lessor's address, the monthly base
rent set forth in Exhibit B attached hereto.  The monthly base rent, additional
rent, security deposit and all other sums payable under this lease to Lessor by
Lessee, which security deposit and other sums shall constitute additional rent
hereunder, are collectively referred to herein as the "rent."


(b)           If Lessee exercises its right to extend the initial term of this
lease, the monthly base rent for each extension period shall be an amount equal
to the then-fair market rental value of the premises as the parties may agree by
the end of the term of this lease or, if the parties fail to agree as to the
then-fair market rental value of the premises, an amount equal to the then-fair
market rental value of the premises as may be established by arbitration.  If
arbitration shall be required to determine the then-fair market rental value of
the premises as required in this Section 3.1(b), such arbitration shall be by
three (3) arbitrators who shall be recognized real estate appraisers.  Each
party shall name an arbitrator and notify the other in writing and, in case of
the failure of either to appoint an arbitrator within ten (10) days after
notification of appointment of an arbitrator, the party appointing the first
arbitrator may apply to the Circuit Court of the Third Circuit, State of Hawaii,
for the appointment of a second arbitrator; the two (2) arbitrators shall
appoint a third arbitrator and, in case of their failure to do so within ten
(10) days after the appointment of the second arbitrator, either party may have
such third arbitrator appointed by the Court.  The three (3) arbitrators so
appointed shall proceed to determine the then-fair market rental value of the
premises and the decision of a majority of them shall be final, conclusive and
binding upon the parties.  If such arbitration shall be required, the "then-fair
market rental value of the premises" shall exclude all improvements constructed
or installed in the premises by the Lessee and all trade furnishings or fixtures
which Lessee has the right to remove at the end of the term, if any, and shall
mean what a landlord under no compulsion to lease the premises, and a tenant
under no compulsion to lease the premises, would determine as the monthly base
rent (including the monthly base rent increases during the extension period) for
the extension period, as of the commencement of the extension period, taking
into consideration the uses permitted under this lease, the characteristics,
location and quality of the Property, the quality, size, construction, design,
and location of the premises, and the monthly base rent for comparable premises
located in the vicinity of the Property, provided, however, that (i) the monthly
base rent per month for the first month of each extension period shall not be
less than one hundred three percent (103%) of the monthly base rent per month
due and payable by Lessee for the calendar month immediately preceding the
commencement of such extension period and (ii) the monthly base rent for each
succeeding year of each extension period shall be increased by not less than
three percent (3%) of the monthly base rent per month due and payable by Lessee
for the calendar month immediately preceding the commencement of such succeeding
year.
 
 
2

--------------------------------------------------------------------------------

 


(c)           The monthly base rent, additional rent, security deposit and all
other sums payable under this lease to Lessor by Lessee, which security deposit
and other sums shall constitute additional rent hereunder, are collectively
referred to herein as the "rent."


(d)           Except as may otherwise be specifically provided in this lease,
the amount of the monthly base rent set forth above is a negotiated figure and
shall govern whether or not the actual square footage of the premises is the
same as the square footage set forth in Exhibit B attached hereto.  Lessee shall
have no right to withhold, deduct or offset any amount from the monthly base
rent or additional rent even if the actual square footage of the premises is
less than the square footage set forth in Exhibit B attached hereto.  In
addition, the square footage figure set forth in Exhibit B attached hereto shall
serve as the base figure in determining the prorata rent reduction/abatement in
the event of damage, condemnation or other circumstance requiring such
reduction, abatement or other adjustment of rent, notwithstanding that the
square footage set forth in Exhibit B attached hereto shall be more or less than
the actual square footage of the premises.


3.2           Additional Rent.


(a)           In addition to the monthly base rent, commencing on the
commencement date, Lessee agrees to monthly pay, as additional rent, a
forty-four and 07/100 percent (44.7%) share of all Property maintenance and
operating expenses as hereinafter defined.  Lessee shall have no right to
withhold, deduct or offset any amount from the additional rent even if the
actual square footage of the premises is less than the approximate square
footage of the premises set forth in Exhibit B attached hereto.


(b)           Lessee's percentage share of the Property maintenance and
operating expenses set forth above is based upon the Lessee's percentage of the
Property's maintenance and operating expenses as of the commencement date.  The
maintenance and operating expenses for the Property shall be computed on an
annual basis, at the beginning of each calendar year, and, to the extent such
expenses are not fixed or known in advance, shall be estimated by the Lessor for
the ensuing year.  Lessee shall pay such expenses, as additional rent,
throughout the calendar year, in advance, with the monthly base rent, subject to
reconciliation and adjustment as provided below.  Lessor shall notify Lessee of
Lessee's share of the expenses for the coming calendar year as soon as
reasonably possible after the beginning of each year.  In the event Lessee's
lease term shall commence or end at any other time than the beginning or end of
a calendar year, the Lessee's additional rent shall be adjusted prorata for such
shortened period.  Lessor shall have the right, in the event of unusual or
extraordinary maintenance and operating expenses, to assess and collect, as
additional rent, either as a one time or continuing charge, additional sums
under this Section 3.2 to pay such expenses without affecting the Lessee's
liability for the monthly sums hereinabove described.
 
 
3

--------------------------------------------------------------------------------

 


(c)           "Property maintenance and operating expenses" shall include,
without limitation, shall include, without limitation: (i) Lessor's overhead
expenses pertaining to the Property and the common areas; (ii) costs of
non-structural repairs, line painting, landscaping and irrigation, electricity,
maintenance of parking areas, bulb replacement, cleaning up, sweeping and
janitorial service; and cost of garbage and refuse removal, and any repairs,
improvements or replacements required by law; (iii) costs of any repairs,
alterations, modifications, amendments, additions and/or improvements to the
Property and/or the premises, not otherwise paid for by any tenant of the
Property, necessary, required or appropriate in order to bring the Property
and/or the premises into compliance with the requirements, policies and/or
procedures of "The Americans with Disabilities Act of 1990," 42 U.S.C. Section
12101 et. seq., and/or any rules and/or regulations promulgated with respect
thereto; (iv) all billing, security, management and legal expenses incurred or
paid by Lessor relating to the protection, maintenance and operation of the
Property, the common areas and/or the premises not separately payable by any
other tenant of the Property; (v) any utility charges for the Property, the
common areas and/or the premises not separately metered to or paid for by any
tenant of the Property; (vi) costs of liability, fire, other property damage,
flood, loss of rent, business interruption and other insurance, including any
deductibles payable by the Lessor thereunder, which Lessor shall, in its sole
discretion, deem necessary and/or appropriate with respect to the premises, the
Property, the common areas and/or Lessee and/or Lessee's business, fixtures,
equipment, installations and/or operations in the premises, common areas and/or
Property; (vii) Lessee's share of the Property's real and personal property
taxes and assessments as provided in Section 4.1; (viii) Lessee's share of the
Master Lease rent and any other charges or assessments charged to or payable by
Lessor under the Master Lease described in Section 17.1 below; and (ix) any
other costs which the Lessor shall conclude, in its sole discretion, are
reasonable and necessary for maintaining and operating the common areas and/or
the Property.


(d)           A statement of Property maintenance and operating expenses shall
be provided annually to Lessee within one hundred twenty (120) days of each
calendar year end.  If the maintenance and operating expenses according to such
statement shall differ from the expenses estimated by Lessor as provided above,
the expenses according to such statement shall be deemed correct and an
appropriate adjustment shall be made in the additional rent by prompt payment by
Lessee of any deficiency or, in the event of an excess, an adjustment of
additional rent thereafter due to Lessor to provide Lessee with reimbursement
over a period of time not to exceed twelve (12) months.  Notwithstanding the
preceding, however, Lessor's failure to provide Lessee with a statement of the
Property maintenance and operating expenses by the date provided above shall in
no way excuse Lessee from its obligation to pay its pro rata share of the
Property maintenance and operating expenses or constitute a waiver of Lessor's
right to bill and collect such pro rata share of the Property maintenance and
operating expenses from Lessee as provided in this Section 3.2.
 
 
4

--------------------------------------------------------------------------------

 


3.3           Place of Payment.  The Lessee will pay the rent in legal tender of
the United States of America to the Lessor at the address set forth above or at
such other address as the Lessor may from time to time designate in writing to
the Lessee at the times and in the manner previously set forth and without any
deduction, notice, or demand.


3.4           Security Deposit.  INTENTIONALLY LEFT BLANK.


ARTICLE IV
TAXES AND OTHER CHARGES


4.1           Property Taxes and Assessments.  The Lessee will pay directly to
the Lessor a prorata portion of all real and personal property taxes and
assessments of every description for which the premises, or the improvements on
the premises, or the Lessor or the Lessee in respect of the premises or the
improvements on the premises, are now or during the term may be assessed or
become liable, whether assessed to or payable by the Lessor or the
Lessee.  Lessee's prorata portion of such taxes and assessments shall be equal
to the Lessee's percentage share of the Property maintenance and operating
expenses as set forth in Section 3.2(a) above.  All such taxes shall be prorated
between the Lessor and the Lessee as of the commencement and expiration,
respectively, of the term, and with respect to any assessment made under any
betterment or improvement law which may be payable in installments, the Lessee
shall be required to pay only such installments of principal, together with
interest on the unpaid balance, as shall become due and payable during the term.


4.2           General Excise Tax; Conveyance Tax.  The Lessee shall pay to the
Lessor with each payment of rent or any other payment hereunder which is subject
to the general excise tax on gross income imposed by the State of Hawaii and all
similar taxes imposed from time to time on the Lessor with respect to the rent
and other payments (whether actually or constructively received) in the nature
of a gross receipts tax, sales tax, privilege tax or the like (excluding
net  income taxes), whether imposed by the United States of America, the State
of Hawaii or the County of Hawaii, an amount which, when added to such rent or
other payments, shall yield to the Lessor, after deduction of all such taxes
payable by the Lessor with respect to all such rent or other payments, a net
amount equal to that which the Lessor would have realized if no such tax had
been imposed.  The Lessee will also pay any conveyance taxes imposed by the
State of Hawaii in respect of this lease.
 
 
5

--------------------------------------------------------------------------------

 


4.3           Master Lease Rent.  The Property maintenance and operating
expenses payable under Section 3.2 above includes a portion of the rent payable
by Lessor under the Master Lease ("Master Lease Rent") described in Section 17.1
below as of the commencement date of this lease.  If at any time after the
commencement date, the Lessor's Master Lease Rent for the Property increases
over the amount of the Master Lease Rent as of the commencement date, then in
such event, as of the date of such increase to Lessor, Lessee's share of the
Property maintenance and operating expenses payable under Section 3.2 above
shall increase by an amount derived by multiplying the amount of the increase in
the Master Lease Rent by the Lessee's percentage share set forth in Section
3.2(a) above.  Lessee shall pay such portion of the increased Master Lease Rent
as additional rent.


4.4           Substitute Taxes and Additional Taxes.  The Lessee shall not be
required to pay any taxes measured by the net income or inheritance, estate or
transfer taxes of the Lessor.  If at any time during the term the State of
Hawaii or any political subdivision or agency or the federal government levies
or assesses against the Lessor a tax, fee, or excise on: (i) rents, (ii) the
area of the premises, (iii) the occupancy of the Lessee, (iv) any personal
property tax, or (v) any other tax, fee, or excise, however described,
including, without limitation, a so-called value added tax, as a direct
substitution in whole or in part for, or in addition to, any real property taxes
or excise tax, the Lessee shall pay that tax, fee, or excise on rents before
delinquency.  The Lessee's share of any such tax, fee, or excise shall be
determined by the Lessor unless separately assessed or allocated by the tax
assessor.


4.5           Utilities and Other Services.  The Lessee will pay directly all
charges, duties, rates, and other outgoings of every description for
electricity, gas, water, telephone, refuse collection, sewage disposal or any
other utilities or services to the premises.


4.6           Right of Contest.  The Lessee shall have the right to contest the
amount, validity or application of any tax, rate, assessment, lien, attachment,
judgment, encumbrance, imposition, duty, charge or other outgoing payable by
Lessee under this lease by any appropriate proceedings commenced before the
disputed item becomes delinquent in the name of Lessee or in the name of Lessor
if required by law, provided that (i) such proceeding shall be brought in good
faith and diligently prosecuted, (ii) the Lessee shall pay all expenses thereof,
and (iii) Lessee shall indemnify, defend and hold the Lessor harmless from and
against all claims, demands and liability based on or arising from the Lessee's
noncompliance with the matter which is the subject of such contest.


ARTICLE V
USE OF THE PREMISES


5.1           Specific Use Allowed.  The premises shall be occupied and used by
the Lessee only for a restaurant, the manufacturing, storage and wholesale and
retail sale of beer, concerts and uses related to the foregoing and for no other
purposes without the prior written consent of the Lessor.  The Lessee shall not
use or suffer or permit the premises in whole or part to be operated or to be
used for any other purpose or purposes.
 
 
6

--------------------------------------------------------------------------------

 


5.2           Improvements Required By Law.  The Lessee will at its own expense
make, build, rebuild, and maintain any and all improvements which may be
required by law or private agreement to be made, built, rebuilt, and maintained
upon or adjoining or in connection with or for the use of the premises in whole
or in part.  If such improvements shall be built, maintained, or rebuilt by the
Lessor, the Lessee shall reimburse the Lessor its costs upon demand.


5.3           Compliance with Law.  The Lessee shall, at Lessee's expense,
comply with all laws concerning the premises or the Lessee's use of the
premises, including, without limitation, all requirements, policies and/or
procedures of "The Americans with Disabilities Act of 1990," 42 U.S.C.
Section 12101 et. seq., and/or any rules and/or regulations promulgated with
respect thereto, and all applicable laws pertaining to air and water quality,
hazardous materials, waste disposal, air emissions and other environmental
matters, and all zoning and land use matters, and the obligation to alter,
maintain or restore the premises in compliance with laws relating to the
condition, use or occupancy of the premises during the term.


5.4           Waste or Nuisance.  The Lessee shall not use the premises in any
manner that will constitute waste, nuisance or unreasonable annoyance.


5.5           Vacation and Abandonment.  The Lessee shall not vacate or abandon
the premises at any time during the term.


5.6           Condition of the Premises.  The Lessee has examined and accepts
the premises in the existing condition and shall be solely responsible for the
adequate design, construction, and repair of all improvements now or hereafter
made thereon.  Except as specifically provided in this lease, the Lessee shall
be solely responsible for obtaining at its expense (i) all utility services and
connections and any other services or facilities required for or in connection
with the use of the premises, and (ii) any governmental zoning, classification,
approval, or consent required by law for or in connection with the use of the
premises.  Lessee agrees that (i) neither Lessor nor any employee,
representative or agent of Lessor, has made any representation concerning the
suitability of the premises for the conduct of the Lessee's business nor has
there been any other representations covering the physical condition of the
premises; (ii) Lessee's acceptance of the premises evidenced by Lessee's entry
and the possession thereof shall constitute unqualified proof that the premises
are, as of the date of commencement of Lessee's occupancy thereof , in a
tenantable and good condition; and (iii) Lessee shall be deemed to have waived
any patent or latent defect in the premises except those latent defects in the
premises discovered by Lessee during the period of any contractor's
warranty  covering such defective condition.
 
 
7

--------------------------------------------------------------------------------

 


5.7            Hazardous Materials.


(a)           As used herein, the term "hazardous material" shall mean any
substance or material which has been determined by any state, federal or local
governmental authority to be capable of posing a risk of injury to health,
safety or property, including all of those materials and substances designated
as hazardous or toxic by the County in which the premises are located, the U.S.
Environmental Protection Agency, the Consumer Product Safety Commission, the
U.S. Food and Drug Administration, the Hawaii Department of Health, or any other
governmental agency now or hereafter authorized to regulate materials and
substances in the environment.


(b)           Lessee agrees not to introduce any hazardous material in, on or
adjacent to the premises without (i) obtaining Lessor's prior written approval,
(ii) providing Lessor with thirty (30) days prior written notice of the exact
amount, nature, and manner of intended use of such hazardous materials, and
(iii) complying with all applicable federal, state and local laws, rules,
regulations, policies and authorities relating to the storage, use, disposal and
clean-up of hazardous materials, including, but not limited to, the obtaining of
all proper permits.


(c)           Lessee shall immediately notify Lessor of any inquiry, test,
investigation, or enforcement proceeding by, against or directed at Lessee or
the premises concerning a hazardous material.  Lessee acknowledges that Lessor
shall have the right, at its election, in its own name or as Lessee's agent, to
negotiate, defend, approve, and appeal, at Lessee's expense, any action taken or
order issued with regard to a hazardous material by any applicable governmental
authority.


(d)           If Lessee's storage, use or disposal of any hazardous material in,
on or adjacent to the premises results in any contamination of the premises, the
soil, surface water, groundwater, air, or sea, above, under or around the
premises (i) requiring remediation under federal, state or local statutes,
ordinances, regulations or policies, or (ii) at levels which are unacceptable to
Lessor, in Lessor's sole and absolute discretion, Lessee agrees to clean-up the
contamination immediately, at Lessee's sole cost and expense.  Lessee further
agrees to indemnify, defend and hold Lessor harmless from and against any
claims, suits, causes of action, costs, damages, loss and fees, including
attorneys' fees and costs, arising out of or in connection with (i) any clean-up
work, inquiry or enforcement proceeding relating to hazardous materials
heretofore, currently or hereafter used, stored or disposed of by Lessee or its
agents, employees, contractors or invitees on or about the premises, and (ii)
the use, storage, disposal or release by Lessee or its agents, employees,
contractors or invitees of any hazardous materials on or about the premises.


(e)           Notwithstanding any other right of entry granted to Lessor under
this lease, Lessor shall have the right to enter the premises or to have
consultants enter the premises throughout the term of this lease at reasonable
times for the purpose of determining: (1) whether the premises are in conformity
with federal, state and local statutes, regulations, ordinances and policies,
including those pertaining to the environmental condition of the premises; (2)
whether Lessee has complied with this Section 5.7; and (3) the corrective
measures, if any, required of Lessee to ensure the safe use, storage and
disposal of hazardous materials.  Lessee agrees to provide access and reasonable
assistance for such inspections. Such inspections may include, but are not
limited to, entering the premises with machinery for the purpose of obtaining
laboratory samples. Lessor shall not be limited in the number of such
inspections during the term of this lease.  If, during such inspections, it is
found that Lessee's use of hazardous materials constitutes a violation of this
lease, Lessee shall reimburse Lessor for the cost of such inspections within ten
(10) days of receipt of a written statement therefor.  If such consultants
determine that the premises are contaminated with hazardous material or in
violation of any applicable environmental law, Lessee shall, in a timely manner,
at its expense, remove such hazardous materials or otherwise comply with the
recommendations of such consultants to the reasonable satisfaction of Lessor and
any applicable governmental agencies.  If Lessee fails to do so, Lessor, at its
sole discretion, may, in addition to all other remedies available to Lessor
under this lease and at law and in equity, cause the violation and/or
contamination to be remedied at Lessee's sole cost and expense.  The right
granted to Lessor herein to inspect the premises shall not create a duty on
Lessor's part to inspect the premises, or liability of Lessor for Lessee's use,
storage or disposal of hazardous materials, it being understood that Lessee
shall be solely responsible for all liability in connection therewith.
 
 
8

--------------------------------------------------------------------------------

 


(f)            Lessee shall surrender the premises to Lessor upon the expiration
or earlier termination of this lease free of hazardous materials and in a
condition which complies with all governmental statutes, ordinances, regulations
and policies, recommendations of consultants hired by Lessor, and such other
reasonable requirements as may be imposed by Lessor.


(g)           Lessee will indemnify the Lessor against and hold the Lessor
harmless from all reasonable expenses (including reasonable fees of legal
counsel), losses, damages (including foreseeable or unforeseeable consequential
damages) and liabilities incurred by the Lessor which may arise out of or may be
directly or indirectly attributable to (i) Lessee's or Lessee's agents,
employees, contractors or invitees use, generation, manufacture, treatment,
handling, refining, production, processing, storage, release, discharge or
disposal of any Hazardous Material on, within, under or about the premises, and
(ii) the Lessor's investigation and handling (including the defense) of any
Hazardous Materials Claims in connection with the matters described in clause
(i), whether or not any lawsuit or other formal legal proceeding shall have been
commenced in respect of such claims.


(h)           Lessee's obligations under this Section 5.7 and all
indemnification obligations of lessee under this lease shall survive the
expiration, termination, assignment or cancellation of this lease.


(i)            Lessor makes no representation, covenant or warranty to Lessee,
its successors and assigns, regarding whether or not the premises are in full or
partial compliance with any federal, state or local environmental statutes,
regulations and ordinances or any other environmental requirements in any way
relating to or affecting the premises or storage of hazardous materials.


5.8           Rules and Regulations.  Lessor shall have the right to promulgate
rules and regulations to police, regulate traffic in and control parking and
common area use (including controlled access and employee parking), restrict
tenant advertising and displays within the Property and otherwise regulate and
control the Property, and amend the same from time to time, with respect to the
use and operation of the Property which shall be binding upon Lessee on notice
to Lessee.  In enforcing the rules and regulations, Lessor shall have all
remedies provided in this lease for a breach of a term of this lease, and all
other legal and equitable remedies.  Lessor shall not be liable to Lessee or any
other person for any nonobservance or nonperformance of these rules and
regulations nor shall Lessor be liable to Lessee or any other person on account
of Lessor's enforcement or nonenforcement of the rules and regulations.  Lessor
shall also have the right to enact and enforce reasonable monetary fines and
penalties for any violation of the rules and regulations promulgated by Lessor
and Lessee shall be liable to Lessor for such fines and penalties incurred by
Lessee or Lessee's employees, contractors or suppliers as additional rent under
this lease.
 
 
9

--------------------------------------------------------------------------------

 


ARTICLE VI
ALTERATIONS


6.1           Construction/Alteration.  Lessee shall not make any additions or
alterations to the premises, or install or cause to be installed any exterior
lighting, exterior shades or awnings, colored or tinted glass, window tinting,
exterior antennas, radio or satellite dishes or receivers, or make any changes
to the exterior of the premises or any part of the common areas without first
obtaining the written approval of the Lessor therefor.  The Lessee shall present
plans and specifications for such work at the time approval is sought and any
construction which is performed by Lessee in the premises or on the Property
shall be performed only in accordance with the plans and specifications
previously approved by Lessor and using a contractor licensed in the State of
Hawaii.  All improvements, fixtures and equipment installed by Lessee in the
premises and any common areas shall be new or completely reconditioned and
acceptable in all respects to Lessor for use in the premises and the common
areas.  The Lessee shall pay all costs of construction done by or for it on the
premises and will keep the premises, building other improvements and land of
which the premises are a part free and clear of all liens of mechanics and
materialmen.  Notwithstanding the fact that any such alterations and
improvements may become an integral part of the premises and/or the Property,
such alterations and improvements shall not be deemed a rent substitute or any
other payment to or for the benefit of Lessor.  Lessor expressly reserves the
exclusive right to the use of the roof and the exterior walls of the premises
and the building in which the premises are located.


6.2           Bond Against Liens.  Prior to commencing any construction or
alterations to the premises having a construction cost in excess of $5,000.00,
the Lessee shall furnish evidence satisfactory to the Lessor that the Lessee is
financially able to pay the contractor and, if required by Lessor, Lessee shall
furnish a bond in an amount, in a form and with a surety acceptable to the
Lessor, naming the Lessor and the Lessee as obligees and insuring completion of
the proposed work free and clear of all liens.


6.3           Removal and Restoration by Lessee.  Any alterations made shall
remain on and be surrendered with the premises on expiration or termination of
this lease, except that the Lessee, if not in default, may remove any trade
fixtures installed on the premises and shall repair any damage caused by
removal.
 
 
10

--------------------------------------------------------------------------------

 


6.4           Improvements Required by Law.  During the term, the Lessee will
pay all costs and expenses of making, building, maintaining and repairing any
and all improvements which may be required by law to be made, built, maintained
and repaired upon or adjoining or in connection with or for the use of the
premises, including, without limitation, all requirements, policies and/or
procedures of "The Americans with Disabilities Act of 1990," 42 U.S.C.
Section 12101 et. seq., and/or any rules and/or regulations promulgated with
respect thereto.


6.5           Signs.  Without the prior written consent of Lessor, Lessee shall
not place or permit to be placed (i) any sign, advertising material or lettering
upon the exterior of the premises or (ii) any sign advertising material or
lettering upon the exterior or interior surface of any door or window within the
premises, or at any point inside the premises, such that the same may be visible
from outside the premises.  Upon request of Lessor, Lessee will immediately
remove any sign, advertising material or lettering that Lessee has placed or
permitted to be placed in violation of this Section 6.5 and if Lessee fails so
to do, Lessor may enter the premises and remove such sign, advertising material
or lettering at Lessee's expense.  Subject to Lessor's and approval, Lessee
shall have the right to erect signs of a size and type allowed by County
Code.  Lessee's signs shall be installed at Lessee's own risk and expense and
Lessee agrees to maintain said signs in good state of repair and to save Lessor
harmless from any loss, cost or damage which may have been caused by the
erection, existence, maintenance and removal of such signs.  Upon the expiration
or earlier termination of this lease, Lessee shall remove all of Lessee's signs
at Lessee's own expense and repair all damage resulting from the placement or
removal of signs.  Lessor shall have sole authority and discretion with regard
to any off-premises or centralized signs or directories within the
Property.  Lessee shall not install any paintings, murals, sculptures, mosaics
or other works of visual art in the premises that cannot be removed without
destroying, damaging or modifying such art without Lessor's prior written
approval and consent, which may be withheld for any reason including, without
limitation, Lessee's failure to provide Lessor with written waivers under 17
U.S.C. '113(d) by the creators of such art of their rights thereto.


6.6           Solar Panels.  Lessor acknowledges that Lessee has installed a
solar panel array on a portion of the premises and agrees that if Lessee does
not extend the term of this lease as provided in Section 2.2 above, such array
shall be deemed a "trade fixture" for purposes of Section 6.3 above and Lessee
may remove such array and repair any damage caused by such removal.  Should
Lessee extend the term of this lease as provided in Section 2.2 above, or should
Lessor terminate this lease on account of Lessee's default under this lease,
then, in either such event, Lessee agrees that such array shall be deemed an
"alteration" for purposes of Section 6.3 above and such array shall remain on
and be surrendered with the premises on expiration or termination of this lease.


 
11

--------------------------------------------------------------------------------

 
 
ARTICLE VII
MAINTENANCE


7.1           Repair and Maintenance by Lessee.  The Lessee shall at its cost at
all times maintain the premises, including the structural portions of the
premises, e.g. the foundation, columns, girders, supports, load-bearing walls
and roof of the improvements within and on the premises, in good condition and
repair, including, without limitation, all personal property of the Lessee,
signs, windows, lighting and plumbing fixtures, interior and exterior painting,
and floor covering, excepting reasonable wear and tear and destruction by
unavoidable casualty not required to be insured against.


7.2           Lessee's Failure to Maintain.  The Lessee will permit Lessor and
its agents to enter the premises and examine the state of repair and condition
at all reasonable times during the term and will correct and repair at its
expense those defects required by this lease to be repaired by the Lessee.  If
the Lessee does not maintain and repair the premises as soon as reasonably
possible after written demand, the Lessor may make such repairs without
liability to the Lessee for any loss or damage to the Lessee's merchandise,
fixtures or other property or to the Lessee's business.  If the Lessor is
required to make repairs, the Lessor may add the cost of such repairs to the
next rental due, including annual interest at one percent per month on the cost
from date of completion of repairs, and the Lessee shall pay the same as
additional rental.


7.3           Repair and Maintenance by Lessor.  Lessor shall repair, maintain
and replace the common areas, and the improvements, facilities and equipment
thereon and therein, as a Property maintenance and operating expense.  Lessor
shall keep all structural portions of the Property not within or on the premises
in good condition and repair during the term of this lease.  Notwithstanding
anything to the contrary herein, Lessor shall not be required to make any
repairs occasioned by the act or negli­gence of Lessee, its agents, employees,
subtenants, licensees and concessionaires.  Lessee waives the provisions of any
law permitting Lessee to make repairs at Lessor's expense.  If Lessor is
required to make alterations, improvements, additions, modifications and/or
repairs to structural or nonstructural portions of the Property or the premises
by reason of Lessee's negligent acts or omissions to act, or Lessee's failure to
comply with or perform any covenant, condition, term or agreement contained in
this lease, including Lessee's obligation to comply with the requirements and
standards of "The Americans with Disabilities Act of 1990," Lessor may add the
cost of such alterations, improvements, additions, modifications and/or repairs
to the rent which shall thereafter become due, and Lessee shall pay the same as
additional rental.  The phrase "structural portions of the Property, as above
used, shall not be so construed as to require Lessor to make repairs to the
interior surfaces thereof unless the damage to such interior surface resulted
from Lessor's acts or omissions or defects otherwise required to be kept in
repair by Lessor.
 
 
12

--------------------------------------------------------------------------------

 


ARTICLE VIII
DISCLAIMER OF LIABILITY AND INDEMNITY


8.1           Disclaimer of Liability.  Lessee assumes all risk of personal
injury, death or property damage occurring on the premises.  The Lessee waives
all claims against the Lessor for damages to persons or property arising for any
reason except that the Lessor shall be liable to the Lessee for damage to the
Lessee resulting from the gross negligence or willful acts of the Lessor.  The
Lessee will hold all goods, material, fixtures, equipment, machinery and other
tangible property on the premises at its risk and hold the Lessor harmless from
any loss or damage to the Lessee's property from any cause.  Lessor shall not be
liable to Lessee for any damage or loss, including loss or interruption to
Lessee's business or services, occasioned by any service provided by Lessor
under this Lease or electricity, plumbing, gas, water, air conditioning,
sprinkler or other pipes and sewage systems, or the loss, interruption or
stoppage thereof, or by the bursting, leaking, overflowing or running over of
any tank, washstand, closet, waste or other pipes in or about the premises or
the property, nor for any damage occasioned by water coming into the premises
from any source whatsoever, or for any damage or injury arising from any acts or
neglect of the other lessees of, or any other persons on, the Property or of any
adjacent property, or of the public, unless such damage or loss shall result
from a wanton and willful act or gross negligence of Lessor.  All property of
Lessee kept or stored on the premises or in any common area shall be kept or
stored at the risk of Lessee only, and Lessee shall hold Lessor harmless from
any claims arising out of damage to the same, including subrogation claims by
Lessee's insurance carriers unless such damage shall be caused by the wanton and
willful act or gross negligence of Lessor.  In no event shall Lessor be liable
to Lessee, its principals, agents or employees for lost profits or any other
consequential damages suffered by Lessee, its principals, agents or employees
from any cause, unless such losses or damages shall result from a wanton and
willful act or gross negligence of Lessor.


8.2           Indemnity.  The Lessee will indemnify the Lessor from and against
all loss, costs, expenses and liability for injury or death to persons or damage
to property occurring in, on or about the premises, whether the claims are made
by officers, partners, employees or agents of either party and whether arising
out of any accident, fire, nuisance or failure to maintain, unless such damage
was caused by the wanton and willful act or gross negligence of the Lessor.  The
Lessor shall hold harmless the Lessee from all claims and demands for injury or
death to persons or damage to property arising out of the gross negligence or
willful acts or omissions of the Lessor.  Each party shall also hold the other
party harmless from all costs and expenses, including attorney's fees, arising
in connection with such claims.  The provisions of this Section 8.2 shall
survive the expiration, termination, assignment or cancellation of this lease.
 
 
13

--------------------------------------------------------------------------------

 


ARTICLE IX
INSURANCE


9.1           Public Liability and Property Damage Insurance.  Lessee shall take
out and keep in force during the term of this ease, at Lessee's expense,
commercial general liability insurance on an "occurrence" not "claims made"
basis, with coverage in the minimum amount of ONE MILLION AND NO/100 DOLLARS
($1,000,000.00) for property damage and in the amount of ONE MILLION AND NO/100
DOLLARS ($1,000,000.00) per occurrence with a TWO MILLION AND NO/100 DOLLARS
($2,000,000.00) annual aggregate limit for personal injury or death to one or
more persons or a single limit policy of not less than TWO MILLION AND NO/100
DOLLARS ($2,000,000.00) naming Lessor and Lessor's agent, if any, as additional
insureds.  Lessee's liability insurance shall include a liquor liability
endorsement written on an "occurrence" basis naming the Master Lessor under the
Master Lease, Lessor and Lessor's agent, if any, as additional insureds, which
additional insureds shall be protected as if they were separately insured under
a separate policy; provided, however, that such policy shall not require the
insurer to pay any amounts in excess of the maximum limits stated in this
Section 9.1.  The liquor liability endorsement shall be written on an ISO Liquor
Liability Insurance Policy form or its equivalent and the limits for such
coverage shall be not less than $2,000,000 Each Common Cause subject to
$4,000,000 Aggregate Limit.


9.2           Insurance Of Premises and Improvements.  The Lessee will at its
expense during the entire term cause the improvements now or hereafter located
on the premises to be insured under a "Special Form" policy against loss or
damage by fire with extended coverage, inflation guard, vandalism and malicious
mischief endorsements and demolition clause, if applicable, to the extent of the
full replacement cost without deduction for depreciation.  To the extent
coverage is available at a commercially reasonable cost, the Lessee will
provided insurance coverage for loss or damage by earthquake, hurricane, flood
and tsunami.  The insurance policy or policies shall be issued in the name of
the Master Lessor, the Lessor, the Lessee and their mortgagees and made payable
to the Lessor and the Lessee as their interests may appear for use and
disposition as herein provided.  Any dispute regarding the coverage required
under this Section 9.2 shall be resolved by arbitration pursuant to Article
XVIII below by a single arbitrator mutually agreed to by the parties or, in the
absence of such agreement, by an arbitrator who is an impartial commercial
insurance broker or general agent with at least ten (10) years of experience in
providing insurance coverage for commercial and industrial properties in the
State of Hawaii.


9.3           Insurance on Contents.  During the entire term the Lessee shall,
at its sole cost and expense, maintain or cause to be maintained on all of its
fixtures, furnishings and equipment which may be from time to time located on
the premises and on all fixtures, furnishings and equipment of others which are
in Lessee's possession and which are located on the premises under a "Business
Personal Property of Insured" policy or policies with extended coverage
endorsement or its equivalent to the extent of their full replacement cost.  The
proceeds shall be payable to Lessor, but if this lease is and remains in effect,
such proceeds shall be used for the repair or replacement of the furniture,
fixtures, equipment and other personal property of the Lessee.
 
 
14

--------------------------------------------------------------------------------

 


9.4           Requirements of Policies.  All policies of insurance required in
this lease:


(a)           Shall be effected by valid and enforceable policies issued by
responsible insurance companies authorized to do business in the State of Hawaii
with a financial rating of "A" (Excellent) or better, and with a policyholder's
rating of Class VI or better as rated in the most recent edition of Best's
Insurance Reports.


(b)           Shall contain an agreement by the insurer that the policy
constitutes primary insurance, without contribution.


(c)           Shall provide that the policies shall not be canceled or
materially altered without at least thirty days' prior written notice to the
Lessor.


(d)           Shall, unless impracticable to obtain and waived in writing by the
Lessor:


(i)            Provide that the liability of the insurer shall not be affected
by, and that the insurer shall not claim any right of setoff, counterclaim,
apportionment, proration or contribution by reason of, any other insurance
obtained by the Lessor;


(ii)           Contain no provision relieving the insurer from liability for
loss occurring while the hazard to any buildings is increased, whether or not
within the knowledge or control of the Lessor or the Lessee or because of any
breach of warranty or condition or any other act or neglect by the Lessor or the
Lessee or any tenant or any other persons under either of them;


(e)           Contain a standard mortgagee clause.


The insurance required by this lease may be effected by a policy or policies of
blanket insurance which may cover other properties or locations not constituting
a part of the premises or located thereon, provided that (i) evidence of the
underlying policy satisfactory to the Lessor shall be deposited with the Lessor
and (ii) upon written request of the Lessor, such blanket policy shall
irrevocably allocate to the premises (both realty and personalty severally) as
the first payable loss under such policy the specific amount of coverage
required to be carried by the Lessee under this lease.


9.5           Payment of Premiums and Delivery Of Policies.  The Lessee shall
pay all premiums and all fees and expenses for the insurance required herein
when due and will deliver true and correct copies of all policies or
certificates of insurance together with evidence of payment of the premiums, to
the Lessor within ten days after the commencement of the term and thereafter
deliver replacement policies or renewals not less than twenty days prior to the
expiration dates of expiring policies.  If the Lessee defaults in insuring the
premises or in delivering the policies (or certificates), the Lessor, at its
option but without being so obligated, may effect such insurance from year to
year and pay the premiums, and the Lessee will reimburse the Lessor on demand
for any premiums so paid with interest from the time of payment at the rate of
one percent per month.  The Lessor shall not be responsible for such insurance
or for the collection of any insurance proceeds or for the insolvency of any
insurer or insurance underwriter.
 
 
15

--------------------------------------------------------------------------------

 


9.6           Determination of Replacement Value And Additional Coverage.  The
"full replacement value" of the building and other improvements to be insured
hereunder shall be determined by the company issuing the insurance policy at the
time the policy is initially obtained.  Not more frequently than once every
three years either party shall have the right to notify the other party that it
elects to have the replacement value redetermined by an insurance company.  The
redetermination shall be made promptly and in accordance with the rules and
practices of the Board of Fire Underwriters, or a like board recognized and
generally accepted by the insurance company, and each party shall be promptly
notified of the results by the company.  The insurance policy shall be adjusted
according to the redetermination.


9.7           Review of Coverage.  The adequacy of the coverage afforded by the
insurance shall be subject to review such that if that a prudent businessman in
Hawaii operating a business similar to that operated by the Lessee on the
premises would increase the limits of liability or hazard insurance coverage or
would insure the property against additional perils when such insurance is
available in Hawaii, the Lessee shall forthwith increase such coverage and/or
provide insurance against such additional perils.


9.8           Waiver of Recovery.  Lessor shall not be liable to Lessee nor to
any insurance company (by way of subrogation or otherwise) insuring the Lessee
for any loss or damage to any building, structure or tangible personal property,
or any resulting losses under worker's compensation laws and benefits, even
though such loss or damage may have been caused by the negligence of Lessor or
Lessor's authorized representatives if any such loss or damage is covered by
insurance benefitting Lessor or if Lessee was required to obtain insurance by
this lease to cover such loss or damage.  Lessee shall cause each insurance
policy obtained by it to provide that the insurance company waives all right of
recovery by way of subrogation against Lessor in connection with any damage
covered by any policy.


ARTICLE X
DAMAGE OR DESTRUCTION


10.1         Lessor's Election.  Except as may otherwise be required by any
mortgage on the Property, if the premises or any portion of the Property should
be damaged or destroyed during the term hereof by any uninsured casualty or
should the Property be damaged to an extent of twenty-five percent (25%) or more
of the then tax assessed value thereof, then the Lessor may either  terminate
this lease or elect to repair or restore said damage or destruction, in which
latter event Lessor shall repair and/or rebuild the same as provided for below
and the monthly base rent shall be abated proportionately as provided
herein.  Lessor shall advise Lessee in writing whether it intends to rebuild or
repair within ninety (90) days after the casualty.  If Lessor elects not to
repair or rebuild, this Lease shall terminate without further notice, in which
event all further obligations of either party shall cease, effective as of the
date Lessee shall cease business in the premises.  If such damage or destruction
occurs and this lease is not so terminated by Lessor, this lease shall remain in
full force and effect, and the parties waive the provisions of any law to the
contrary.  The Lessor's obligation under this Section 10.1 shall in no event
exceed the scope of the work done by the Lessor in the original construction of
the Property and the premises.  Lessee agrees during any period of
reconstruction or repair of the premises and/or of the Property to continue the
operation of its business in the premises to the extent reasonably practicable
from the standpoint of good business practice. Except in those cases where
damage or destruction to the Premises shall have been caused by the fault of the
Lessee, the base rent shall be abated proportionately during any period during
which, by reason of any damage or destruction, there is a substantial
interference with the operation of the business of Lessee in the premises, and
such abatement shall continue for the period commencing with such destruction or
damage and ending with the completion by the Lessor of such work of repair
and/or reconstruction as Lessor has elected to do.  Nothing in this Section 10.1
shall be construed to abate or diminish additional rent or abate base rent where
interference with the operation of the Lessee's business shall have been a
result of the Lessee's acts, omissions or other fault.
 
 
16

--------------------------------------------------------------------------------

 


10.2         Lessee's Obligation.  Lessee shall, in the event of any damage or
destruction affecting the premises, unless this Lease shall be terminated as
provided above, promptly replace or fully repair all furniture, improvements,
trade fixtures, equipment, and other fixtures originally installed by
Lessee.  Lessor shall have no interest in the proceeds of any insurance carried
by Lessee on Lessee's interest in this lease, and Lessee shall have no interest
in the proceeds of and insurance carried by Lessor.


ARTICLE XI
CONDEMNATION


11.1         Definitions.


(a)           "Condemnation" means (i) the exercise of any governmental power,
whether by legal proceedings or otherwise, by a condemnor and (ii) a voluntary
sale or transfer by the Lessor to any condemnor, either under threat of
condemnation or while legal proceedings for condemnation are pending.


(b)           "Date of taking" means the date the condemnor has the right to
possession of the property being condemned.


(c)           "Award" means all compensation, damages, sums, or anything of
value awarded, paid, or received on a total or partial condemnation.
 
 
17

--------------------------------------------------------------------------------

 
 
(d)           "Condemnor" means any public or quasi-public authority or private
corporation or individual having power of condemnation.


11.2         Total Taking.  If the premises are totally taken by condemnation,
this lease shall terminate on the date of taking.


11.3         Partial Taking of Premises.  If any portion of the premises is
taken by condemnation, this lease shall remain in effect, except that the Lessee
may elect to terminate this lease if the remaining portion of the premises or
access thereto is rendered unsuitable for the Lessee's continued use of the
premises.  The Lessee must exercise this right to terminate pursuant to this by
giving notice to the Lessor within fifteen days after the nature and the extent
of the taking have been finally determined.  If the Lessee does not terminate
this lease within the fifteen-day period, this lease shall continue in full
force and effect.


11.4         Effect on Rent.  If a portion of the premises or any access thereto
is taken by condemnation and this lease remains in effect, the rent shall not be
reduced and all other obligations of Lessee under this lease shall remain in
full force and effect.


11.5         Restoration of Premises.  If after a partial taking of the premises
this lease remains in effect, the Lessee at its cost shall accomplish all
necessary restoration.


11.6         Award - Distribution.  Except as hereinafter provided, the award
received for a total or partial condemnation shall belong to and be paid to
Lessor.  Lessee may recover from the condemning authority such award as may be
separately recovered by Lessee in its own right for its leasehold interest, and
for merchandise, furniture, fixtures, equipment and other personal property of
Lessee or business interruption.


ARTICLE XII
TRANSFERS


12.1           Prohibition Against Voluntary Assignment, Subletting, and
Encumbering.  The Lessee shall not voluntarily assign or encumber its interest
in this lease or in the premises, or sublease all or any part of the premises,
or allow any other person or entity (except authorized representatives) to
occupy or use all or any part of the premises without the prior written consent
of the Lessor, which consent the Lessor shall not unreasonably withhold.  Lessor
shall in all cases have the right to determine that any proposed assignee or
sublessee shall be of sound financial condition and shall use the premises only
for suitable purposes.  A consent by Lessor to one assignment, mortgage,
subletting, occupation or use by any other person, shall not be deemed to be a
consent to any subsequent assignment, mortgage, subletting, occupation or use by
another person.  Any such assignment or subletting without Lessor's consent
shall be void, and shall, at the option of Lessor, terminate this lease.  The
Lessor shall not have the right to impose any charge or fee on the Lessee with
respect to any consent requested under this Section except a reasonable
administrative fee of not more the $500.00 for actual attorney's fees incurred
by Lessor with respect to such request.
 
 
18

--------------------------------------------------------------------------------

 


12.2         Change of Ownership.  If the Lessee is a partnership, a withdrawal
or change, voluntary, involuntary, or by operation of law, of the partner or
partners owning fifty percent or more of the partnership, or the dissolution of
the partnership, shall be deemed a voluntary assignment.


If the Lessee is a corporation, any dissolution, merger, consolidation, or other
reorganization of the Lessee, or the transfer of a controlling percentage of the
stock, or the sale of fifty percent of the value of the assets of the Lessee,
shall be deemed a voluntary assignment.


If Lessee is a limited liability company, any sale or transfer of any management
interest or more than fifty percent of the ownership interest shall be deemed a
voluntary assignment.


12.3         Involuntary Assignment.  No interest of the Lessee in this lease
shall be assignable by operation of law (including, without limitation, the
transfer of this lease by testacy or intestacy).  Each of the following acts
shall be considered an involuntary assignment:


(a)           If the Lessee is or becomes bankrupt or insolvent, makes an
assignment for the benefit of creditors, or institutes a proceeding under the
Bankruptcy Act in which the Lessee is the bankrupt; or, if the Lessee is a
partnership or consists or more than one person or entity, if any partner of the
partnership or other person or entity is or becomes bankrupt or insolvent or
makes an assignment for the benefit of creditors;


(b)           If a writ of attachment or execution is levied on this lease;


(c)           If, in any proceeding or action to which the Lessee is a party, a
receiver is appointed with authority to take possession of the premises.


12.4         Effect of Involuntary Assignment.  An involuntary assignment shall
constitute a default by the Lessee and the Lessor shall have the right to elect
to terminate this lease, in which case this lease shall not be treated as an
asset of the Lessee.
 
 
19

--------------------------------------------------------------------------------

 


12.5         Absolute Assignment of Sublease Rents.  Lessee hereby absolutely
assigns and transfers to Lessor all rents and other sums due and payable to
Lessee under all subleases of the Premises or any portion thereof; provided
that, until the occurrence of any default as described in Section 13.1 below,
Lessee may receive and hold such rents.  Upon the occurrence of such default,
Lessor shall have the immediate right, with or without terminating this Lease,
to receive and collect all rents and profits due or accrued or to become due
under said subleases, and said rents and profits are hereby assigned to Lessor,
and Lessor is hereby irrevocably appointed the attorney-in-fact of Lessee with
power in the name of Lessee or Lessor, to demand, sue for, collect, recover and
receive all such rents and profits, to compromise and settle claims of rents or
profits upon such terms and conditions as may seem proper, and to enter into,
renew or terminate leases or tenancies, and to apply any rents and profits
collected to the payment of all amounts due to Lessor under this Lease, and any
such application shall in all respects be binding upon Lessee for all
purposes.  Each and every sublease of the Premises or any portion thereof shall
expressly provide that the sublessee shall, upon receipt of written notice from
Lessor of Lessee's default under this Lease, tender and pay to Lessor all rents
and other sums then due and owing to the sublessor under such sublease and shall
continue to pay such sums to Lessor as and when due as if Lessor were the
sublessor under the sublease, and Lessee hereby acknowledges and agrees that a
sublessee's payment of any amounts under this Section 12.5 shall discharge such
sublessee's payment obligations under the sublease to the same amount, and any
contractual provisions to the contrary shall be null and void as between such
sublessee and Lessee.  Notwithstanding the foregoing, Lessor and Lessee
acknowledge and agree that any amounts collected by Lessor under this Section
12.5 in excess of amounts owed by Lessee under this Lease at the time of such
collection shall be held by Lessor in trust for the benefit of Lessee and Lessor
shall pay over such excess amounts to Lessee upon satisfaction of all of
Lessee's then outstanding debts and obligations to Lessor under this Lease.


12.6         Restriction on Mortgages.  The Lessee shall not mortgage this lease
or its leasehold estate without the prior written consent of the Lessor, which
consent the Lessor may arbitrarily or for no reason withhold.


12.7         Assignment by Lessor.  If Lessor transfers or assigns its interest
in this lease or in the Property to any person, Lessor shall thereby be released
from any further obligations arising from and after the date of the assignment
hereunder, and Lessee agrees to look solely to such successor-in-interest of
Lessor for performance of such obligations.  If any security given by Lessee to
secure the performance of Lessee's obligations hereunder is assigned or
transferred by Lessor to any such successor-in-interest, then Lessor shall
thereby be discharged of any further obligation relating thereto.  For the
purposes of this Section, any holder of a mortgage that affects the premises or
the Property at any time will be a successor-in-interest to Lessor as to the
premises and the Property when it succeeds to the interest of the Lessor or any
successor-in-interest, whether by voluntary sale, assignment or transfer or by
way of foreclosure, deed in lieu of foreclosure or dispossession of
Lessor.  Lessee agrees to attorn to the assignee, transferee, or purchaser of
Lessor's interest from and after the date of notice to Lessee of any such
assignment, transfer or sale, in the same manner and with the same force and
effect as though this lease were made, in the first instance, by and between
Lessee and such assignee, transferee or purchaser.  If any proceedings are
instituted for foreclosure, or in the event of the exercise of the power of sale
under any mortgage made by Lessor covering the premises or the Property, Lessee
shall, upon such mortgagee's request, attorn to the transferee or
successor-in-interest upon any such foreclosure, deed in lieu of foreclosure,
sale or termination and recognize such transferee or successor-in-interest as
the Lessor under this lease.
 
 
20

--------------------------------------------------------------------------------

 


ARTICLE XIII
DEFAULT


13.1         Lessee's Default.  The occurrence of any of the following shall
constitute a default by the Lessee:


(a)           Lessee's default in the due and punctual payment of rent and such
default continues for five (5) days after written notice from Lessor to Lessee;
provided, however, that Lessee will not be entitled to more than two (2) such
written notices of default in the payment of rent during any twelve (12)
consecutive month period and after such written notices, if any rent is not paid
when due, Lessee will be in default without further notice to pay rent when due.


(b)           Abandonment of the premises (failure to occupy and operate the
premises of fifteen consecutive days shall be deemed an abandonment).


(c)           Failure to perform any other provision of this lease if the
failure to perform is not cured within thirty days after notice has been given
to the Lessee.  If the default cannot reasonably be cured within thirty days,
the Lessee shall not be in default of this lease if the Lessee commences to cure
the default within the thirty-day period and diligently and in good faith
continues to cure the default.


13.2         Lessor's Remedies.  The Lessor shall have the following remedies if
the Lessee commits a default.  These remedies are not exclusive; they are
cumulative and in addition to any remedies allowed by law or in equity.


(a)           Lessee's Right to Possession Not Terminated.  The Lessor may
continue this lease in full force and effect as long as the Lessor does not
terminate the Lessee's right to possession, and the Lessor shall have the right
to collect rent when due.  During the period the Lessee is in default, Lessor
may enter the premises and relet them, in whole or any part, to third persons
for the Lessee's account.  The Lessee shall be liable immediately to the Lessor
for all costs the Lessor incurs in reletting the premises, including, without
limitation, brokers' commission, expenses of remodeling the premises required by
the reletting, and like costs.  Reletting may be for a period shorter or longer
than the remaining term of this lease.  The Lessee shall pay to the Lessor the
rent due under this lease on the dates the rent is due, less the rent the Lessor
receives from any reletting.  No act by the Lessor allowed by this shall
terminate this lease unless the Lessor so notifies the Lessee.


If the Lessor elects to relet the premises as provided in this Section, rent
that the Lessor receives from reletting shall be applied to the payment of:  (i)
first, any indebtedness from the Lessee to the Lessor other than rent due from
the Lessee; (ii) second, all costs, including for maintenance, incurred by the
Lessor in reletting; and (iii) third, rent due and unpaid under this
lease.  After deducting the payments referred to in this Section, any sum
remaining from the rent the Lessor receives from reletting shall be held by the
Lessor and applied in payment of future rent as rent becomes due under this
lease.  In no event shall the Lessee be entitled to any excess rent received by
the Lessor.  If, on the date rent it due under this lease, the rent received
from the reletting is less than the rent due on that date, the Lessee shall pay
to the Lessor, in addition to the remaining rent due, all costs, without
limitation, the Lessor incurred in reletting that remain after applying the rent
received from the reletting as provided in this Section.
 
 
21

--------------------------------------------------------------------------------

 


(b)           Lessee's Right to Possession is Terminated.  The Lessor may
terminate the Lessee's right to possession of the premises at any time.  No act
by the Lessor other than giving notice to the Lessee shall terminate this
lease.  Acts of maintenance, efforts to relet the premises, or the appointment
of a receiver on the Lessor's initiative to protect the Lessor's interest under
this lease shall not constitute a termination of Lessee's right to
possession.  On termination, the Lessor has the right to recover from the
Lessee, in addition to any other remedies Lessor may have, any and all damages
and losses Lessor may incur by reason of Lessee's default, including the cost of
recovering the premises, attorney's fees, and the worth at the time of such
termination of the excess, if any, of the amount of rent and additional rent
reserved in this lease for the remainder of the stated term over the then
reasonable rental value of the premises for the remainder of the stated term,
all of which amounts shall be immediately due and payable from Lessee to Lessor.


13.3         Appointment of Receiver.  If the Lessee is in default of this
lease, the Lessor shall have the right to have a receiver appointed to collect
rent and conduct the Lessee's business.  Neither the filing of a petition for
the appointment of a receiver nor the appointment itself shall constitute an
election by Lessor to terminate this lease.


13.4         Lessor's Right To Cure Lessee's Default; Interest.  The Lessor, at
any time after the Lessee commits a default, can cure the default at the
Lessee's cost.  If the Lessor at any time, by reason of the Lessee's default or
pursuant to this lease, pays any sum or does any act that requires the payment
of any sum, the sum paid by the Lessor shall be due immediately from the Lessee
to the Lessor at the time the sum is paid, and if paid at a later date shall
bear interest at the rate of one and one-half percent (12%) per month.  The sum,
together with interest, shall be additional rent.


13.5         Late Fee and Interest on Past Due Accounts.  Lessee hereby
acknowledges that late payment by the Lessee of rent and other sums due under
this lease will cause the Lessor to incur costs not contemplated by this lease,
the exact amount of which will be extremely difficult to ascertain.  Such costs
include, but are not limited to, processing and accounting charges, and late
charges which may be imposed on the Lessor by the terms of any mortgage covering
the premises.  Therefore, in the event the rent hereunder shall not be received
by the first (1st) of the month, a late fee computed at the rate of five percent
(5%) of the rent and other sums not paid shall be automatically charged until
payment is received.  Any amounts owing by Lessee to Lessor under the terms of
this lease shall carry interest from the date the same become due until paid at
the rate of one and one-half percent (12%) per month.  Said interest shall be
considered as a part of the rent payable under this lease.


13.6         Expenses of Lessor.  The Lessee will pay to the Lessor on demand
all costs and expenses, including reasonable attorney's fees, incurred by the
Lessor in enforcing any covenants or conditions  contained in this lease, in
remedying any breach by the Lessee, in collecting any delinquent rent, taxes or
other charges hereunder payable by the Lessee, in recovering possession or in
connection with any litigation (other than condemnation proceedings) commenced
by or against the Lessee to which the Lessor shall without fault on its part to
be made a party.
 
 
22

--------------------------------------------------------------------------------

 


ARTICLE XIV
LESSOR'S ENTRY ON PREMISES


14.1         Right of Entry.  The Lessor and its authorized representatives
shall have the right to enter the premises at all reasonable times
upon  providing the Lessee with twenty-four hours prior notice for any purpose,
including, without limiting the generality of the foregoing, (a) to determine
whether the premises are in good condition and whether the Lessee is complying
with its obligations under this lease; (b) to do any maintenance and to make any
restoration that the Lessor has the right or obligation to perform; (c) to
serve, post, or keep posted any notices required or allowed under the provisions
of this lease; (d) to post "for sale" signs at any time during the term, to post
"for rent" or "for lease" signs during the last twelve months of the term, or
during any period while Lessee is in default; (e) to show the premises to
prospective brokers, agents, buyers, tenants, or persons interested in an
exchange, at any time during the term; (f) to shore the foundations, footages
and walls within the premises; and (g) to erect scaffolding in and protective
barricades around and about the premises, but not so as to prevent entry to the
premises, and to do any other act or thing necessary for the safety or
preservation of the premises or the buildings and other improvements on the
Property if any excavation or other construction is undertaken or is about to be
undertaken on any adjacent property or nearby street; the Lessor's right under
this clause (g) extends to the owner of the adjacent property on which
excavation or construction is to take place and the adjacent property owner's
authorized representatives.


The Lessor or its authorized representatives may enter at any time and without
notice to the Lessee in circumstances when persons or property may be in
imminent danger, provided, however, that notice of entry shall be given as soon
as reasonably possible thereafter.


14.2         No Liability for Entry.  The Lessor shall not be liable in any
manner for any inconvenience, disturbance, loss of business, nuisance, or other
damage arising out of the Lessor's entry on the premises as provided in this
Article, except damage resulting from the willful or grossly negligent acts or
omissions of the Lessor or its authorized representatives.  The Lessee shall not
be entitled to an abatement or reduction of rent if the Lessor exercises any
rights reserved in this Article in a manner that does not materially interrupt
the normal operation of the Lessee's business.  The Lessor shall, to the extent
reasonably possible, conduct its activities on the premises as allowed in this
Article in a manner that will cause the least possible inconvenience, annoyance
or disturbance to the Lessee.
 
 
23

--------------------------------------------------------------------------------

 


ARTICLE XV
WAIVER


15.1         Waiver.  No delay or omission in the exercise of any right or
remedy of the Lessor on any default by the Lessee shall impair such a right or
remedy or be construed as a waiver.  The receipt and acceptance by the Lessor of
delinquent rent shall not constitute a waiver of any other default; it shall
constitute only a waiver of timely payment for the particular rent payment
involved.  No act or conduct of the Lessor, including, without limitation, the
acceptance of the keys to the premises, shall constitute an acceptance of the
surrender of the premises by the Lessee before the expiration of the term.  Only
a notice from the Lessor to the Lessee shall constitute acceptance of the
surrender of the premises and accomplish a termination of the lease.  The
Lessor's consent to or approval of any act by the Lessee requiring the Lessor's
consent or approval shall not be deemed to waive or render unnecessary the
Lessor's consent to or approval of any subsequent act by the Lessee.  Any waiver
by the Lessor of any default must be in writing and shall not be a waiver of any
other default concerning the same or any other provision of this lease.


ARTICLE XVI
SURRENDER OF PREMISES; HOLDING OVER


16.1         Surrender of Premises.  At the expiration of the term of this
lease, the Lessee shall surrender the premises in the same condition of
cleanliness, repair and sightliness as the premises were in upon the
commencement date of this lease.  Lessee shall surrender all keys for the
premises to Lessor at the place then fixed for the payment of rent and shall
inform Lessor about all combinations on locks, safes and vaults, if any, in the
premises.  On such day, unless the Lessor shall, in its sole discretion, require
the removal thereof, all buildings, structures, alterations, additions,
improvements, all hard surface bonded or adhesively affixed flooring, and all
fixtures on the premises other than Lessee's trade fixtures and operating
equipment, shall become the property of Lessor and shall remain upon and be
surrendered with the premises as a part thereof, without disturbance,
molestation or injury, and without credit to Lessee, its sublessees,
concessionaires or licensees.  On or before the last day of the term or the
sooner termination hereof, Lessee, if not then in default, shall remove all
trade fixtures, operating equipment and other personal property of Lessee.  In
addition, if required by the Lessor, Lessee shall remove any or all buildings,
structures, alterations, additions, improvements, flooring and other fixtures as
Lessor shall require, from the premises and repair any damage occasioned by any
such removal.  If Lessor is required to repair any damage caused to the premises
by such removal, Lessee shall repay the Lessor for the cost of the
same.   Property not so removed shall be deemed abandoned by Lessee.  If the
premises are not surrendered at such time, Lessee shall indemnify Lessor against
loss or liability resulting from delay by Lessee in so surrendering the
premises, including without limitation, any claims made by any succeeding tenant
based on such delay and/or Lessor's lost rental income.  Lessee's obligation to
observe or perform this covenant shall survive the expiration or other
termination of the term of this lease.


The Lessor may retain or dispose of in any manner any buildings, structures,
alterations, trade fixtures or personal property that the Lessee does not remove
from the premises on expiration or termination of this lease by giving at least
ten days' notice to the Lessee.  Title to any such alterations, trade fixtures
or personal property that the Lessor elects to retain or dispose of on
expiration of the ten-day period shall vest in the Lessor.  The Lessee waives
all claims against the Lessor for any damage to the Lessee resulting from the
Lessor's retention or disposition of any such alterations, trade fixtures or
personal property.  The Lessee shall be liable to the Lessor for the Lessor's
costs for storing, removing, and disposing of any buildings, structures,
alterations, trade fixtures or personal property that Lessee was required, but
failed, to remove.
 
 
24

--------------------------------------------------------------------------------

 


16.2         Liquidated Damages.  If Lessee shall, at the expiration or other
termination of this lease, fail to yield possession to Lessor, Lessor shall have
the option to require Lessee to pay and Lessee shall pay, as liquidated damages,
for each day possession is withheld, an amount equal to double the amount of the
daily monthly base rent computed on the basis of a thirty (30)-day month,
together with additional rent and any other payments required under this lease.


16.3         Holding Over.  If the Lessee, with Lessor's written consent,
remains in possession of the premises after expiration or termination of the
term, or after the date in any notice given by the Lessor to the Lessee
terminating this lease, such possession shall be deemed to be a month-to-month
tenancy terminable on thirty days' written notice given at any time by either
party.  All provisions of this lease except those pertaining to term shall apply
to the month-to-month tenancy.


ARTICLE XVII
MISCELLANEOUS PROVISIONS


17.1         Master Lease.  This lease is made subject to that certain Lease
dated April 22, 2004, made by and between DAVID M. PETERS, THOMAS K. KAULUKUKUI,
JR., and PATRICK K.S.L. YIM, Trustees of the Lili'uokalani Trust under an
unrecorded Trust Instrument made by Her Late Majesty Queen Lili'uokalani dated
December 2, 1909, as amended, as Lessor, and Lessor, as Lessee, a short form of
which is recorded as Document No. 2005-031085 in the Bureau of Conveyances of
the State of Hawaii, as the same may hereafter be amended from time to time
("Master Lease").  If there is any conflict between the provisions of this lease
and the provisions of the Master Lease, then, in every such event, the
provisions of the Master Lease shall control, to the exclusion of any
inconsistent provisions of this lease.  Lessee covenants and agrees that it will
not violate any term, covenant or condition contained in the Master Lease and on
the part of Lessor to be observed and performed.


(a)           Lessor's Title.  Lessor covenants that it holds a valid leasehold
estate for the Property, has the full right to make this lease, and that with
full compliance with all of its obligations hereunder, Lessee shall have quiet
and peaceful enjoyment of the Property during the term of this lease.  Lessor
further warrants to Lessee that the Master Lease is in full force and effect,
that Lessor is not in default thereunder, and that there have been no amendments
thereto.  Lessor further covenants that Lessor will not voluntarily terminate
the Master Lease and will not enter into any amendment or modification of the
Master Lease that may interfere with the rights or expand the obligations of
Lessee under this lease without first obtaining Lessee's prior written consent.
 
 
25

--------------------------------------------------------------------------------

 


(b)           Master Lease Payments.  Lessor hereby covenants that it will
comply with all of its obligations as lessee under the Master Lease as and when
required thereunder.  Lessor will pay to Master Lessor under the Master Lease,
as and when due, all rents and other amounts required to be paid pursuant to the
terms of the Master Lease, and that Lessor will not do any act, nor fail to do
any act, which would cause the Master Lease to become in default.  Lessor hereby
agrees to protect, defend, and hold harmless Lessee from and against any loss,
liability, or claim arising out of Lessor's breach of the Master Lease.


(c)           Master Lease Default.  Lessor agrees to immediately forward to
Lessee a copy of any notices received by Lessor from Master Lessor.  In the
event Lessor fails to make any payments when due under the Master Lease, or is
otherwise in default thereunder, Lessee may, but is not obligated to, make such
payments on behalf of Lessor, or take such other action as may be necessary, in
Lessee's estimation, to cure such default, or to prevent the Master Lease from
being terminated.  All amounts so paid by Lessee, and all costs of taking such
actions on behalf of Lessor, together with any interest or penalty required to
be paid in connection therewith, shall be payable on demand by Lessor to Lessee,
and if not so paid by Lessor, may be applied by Lessee to reduce subsequent rent
payments owed to Lessor under this lease.


17.2         Consent of Parties.  Except as otherwise provided herein, whenever
consent or approval of either party is required, that party shall not
unreasonably withhold such consent or approval and no charge shall be made for
consent except for reasonable attorneys fees and out of pocket costs incurred in
connection with the review and preparation of the consent.


17.3         Exhibits--Incorporation in Lease.  All exhibits referred to are
attached to the lease and incorporated by reference.


17.4         Hawaii Law.  This lease shall be construed and interpreted in
accordance with Hawaii law.


17.5         Integrated Agreement; Modification.  This lease contains the entire
agreement between the parties, and any agreement hereafter made shall be
ineffective to change, modify, discharge or effect an abandonment of this lease
in whole or in part unless such agreement is in writing and signed by the party
against whom enforcement of the change, modification, discharge or abandonment
is sought.  It is expressly understood and agreed that each and all of the
provisions of this lease are conditions precedent to be faithfully and fully
performed and observed by the Lessee to entitle Lessee to continue in possession
of the premises hereunder; that said conditions are also covenants on the part
of Lessee; and that time of performance of each is of the essence of this lease.


17.6         Notices.  Any notice or demand which a party may or is required to
give to the other party or parties to this lease shall be in writing and given
to such party, or delivered by a reputable air courier service, e.g., Federal
Express or UPS, which provides written evidence of delivery, addressed to it at
its address set forth on the first page of this lease, or facsimile number or to
such other address, facsimile number as shall be designated by one party in a
written notice to the other party or parties.  Each such notice or demand shall
be effective (i) if given by facsimile, when such facsimile is transmitted to
the facsimile number specified and the appropriate confirmation is received,
(ii) if given by United States certified mail, return receipt requested with
first class postage prepaid, addressed as aforesaid, upon receipt or (iii) if
given by any other means, when delivered at the address specified above.
 
 
26

--------------------------------------------------------------------------------

 


17.7         Submission to Condominium Property Regime.  Lessor shall also have
the right, without the consent of Lessee to submit all or a part of the Property
of which the premises are a portion to a Condominium Property Regime under
Chapter 514A of the Hawaii Revised Statutes or any successor statute and to
execute and record a Declaration of Condominium Property Regime and any
amendments thereto, as deemed appropriate or necessary by Lessor; provided,
however, that any such submission to a Condominium Property Regime shall be
subject to the Lessee's rights under this lease.  Lessor shall have the right to
add, delete, relocate, realign, reserve and grant all easements and rights of
way over, under and on the common areas, the Property and the premises as may be
necessary or desirable in connection with such submission of the Property;
provided, however, that such easements and rights-of-way shall not materially
impair the use of the premises by Lessee.  To the extent that the joinder of
Lessee shall be required in order to validate any Declaration of Condominium
Property Regime or amendment contemplated therein, Lessee hereby agrees to join
in and to execute the same, and for purposes of further securing the foregoing
covenant, Lessee hereby irrevocably appoints Lessor as its attorney-in-fact,
coupled with an interest, for purposes of executing, recording and acknowledging
any such Declaration or amendment for and on behalf of Lessee.


17.8         Rent Payable in U.S. Money.  Rent and all other sums payable under
this lease must be paid in lawful money of the United States of America.


17.9         Severability.  The unenforceability, invalidity, or illegality of
any provision shall not render the other provisions unenforceable, invalid, or
illegal.


17.10       Subordination of Lease.  This lease shall automatically be
subordinate to any mortgage, encumbrance or deed of trust heretofore or
hereafter placed upon the premises by Lessor, to any and all advances made or to
be made thereunder, to the interest on the obligations secured thereby, and  to
all renewals, replacements and extensions thereof;  provided, however, that in
the event of foreclosure of any such mortgage or deed of trust or exercise of
the power of sale thereunder, Lessee shall attorn to the purchaser at such
foreclosure or sale, and recognize such purchaser as Lessor under this lease if
so requested by such purchaser.  Within ten days after request therefor by
Lessor, or, in the event that upon Lessor's sale, assignment or hypothecation of
the Lessor's interest in land or improvements which comprise the premises, an
estoppel or offset statement shall be required from Lessee, Lessee shall deliver
in recordable form a certificate to any purchaser, mortgagee under such
mortgage, or to Lessor, certifying (if such be the case) that this lease is in
full force and effect and that there are no defenses or offsets thereto, or
stating those claimed by Lessee, and stating such other facts and conditions as
may be reasonably required of Lessee.  In the event Lessor is refinancing the
premises, Lessee agrees to deliver a current financial statement to the proposed
lender.  If any mortgagee or beneficiary elects to have this lease superior to
its mortgage or deed of trust and gives notice of its election to Lessee, then
this lease shall thereupon become superior to the lien of such mortgage or deed
of trust, whether this lease is dated or recorded before or after the mortgage
or deed or trust.  Lessee shall execute promptly after demand, without charge,
all forms, documents and instruments required by Lessor to carry out the terms
of this Section.
 
 
27

--------------------------------------------------------------------------------

 


17.11       Singular and Plural; Pronouns.  When required by the context of this
lease, the singular shall include the plural.  A pronoun of one gender shall
include reference to all genders as the context may require.


17.12       Binding Effect.  Except as otherwise provided herein, this lease and
each and every provision hereof shall be binding on and shall, subject to the
required consent of Lessor, inure to the benefit of the parties hereto, their
respective personal representatives, successors, heirs, and permitted assigns,
and to each and every successor-in-interest of any party hereto, whether such
successor acquires any such interest by way of gift, purchase, foreclosure,
merger, or by any other method.


17.13       Right to Estoppel Certificates.  Each party, within ten days after
notice from the other party, shall execute and deliver to the other party, in
recordable form, a certificate stating that this lease is unmodified and in full
force and effect, or in full force and effect as modified, and stating the
modifications.  The certificate also shall state the amount of the base monthly
rent, the dates to which the rent has been paid in advance, and the amount of
any security deposit or prepaid rent.  Failure to deliver the certificate within
the ten days shall be conclusive upon the party failing to  deliver the
certificate for the benefit of the party requesting the certificate and any
successor to the party requesting the certificate, that this lease is in full
force and effect and has not been modified except as may be represented by the
party requesting the certificate.


17.14       Attorney's, Architect's, Etc. Fees.   If Lessor and/or its agent
shall, without fault, be made a party to any litigation by or against Lessee
arising out of Lessee's occupancy of the premises or any act of Lessee
concerning the premises or this lease, or if litigation shall be brought for
recovery of possession of the premises, for the recovery of rent or any other
amount due under the provisions of this lease, or because of the breach of any
covenant in this lease to be kept or performed by Lessee, and a breach shall be
established, the Lessee shall pay to Lessor and/or its agent all expenses
incurred in connection therewith, including attorney's fees.  Lessee shall also
pay any and all costs and fees incurred or paid by the Lessor, including
attorney's fees and the fees of architects or other professionals employed by
Lessor, to review, revise or prepare any document, plan or other writing of any
nature presented by or on behalf of the Lessee to Lessor for review or approval
in connection with Lessee or any action by Lessee under this lease, including,
without limitation, requests for consents to assignments, subleases, mortgages
or other similar items, or certificates, approvals, opinions, or other
agreements with respect thereto, which such items in the opinion of the Lessor
require the employment of an attorney or other professional on behalf of the
Lessor.  Any failure of the Lessee to pay such costs or fees upon demand of the
Lessor shall be deemed a default under this lease and the Lessor shall be
entitled to exercise its rights on account of such default as provided
above.  Lessor shall not be obligated to consider, review, execute or deliver
any consent, approval, certificate or other item until the costs and fees herein
required to be paid by the Lessee have been paid.
 
 
28

--------------------------------------------------------------------------------

 


17.15       Additional Improvements Upon Property.  Lessor reserves the right,
at any time, to make alterations or additions to, and to build additional
stories on the building in which the Premises are contained and to build in
areas adjoining the premises.  Lessor also reserves the right, from time to
time, to construct other buildings or improvements on the Property and to make
alterations or additions thereto and to build additional stories on any such
buildings and to build adjoining the same and to construct controlled or
elevated parking facilities.  Lessor's exercise of these rights will not require
Lessor to compensate Lessee in any way, nor will it result in any liability by
Lessor to Lessee or in any way affect Lessee's obligations under this lease.


17.16       Force Majeure.  In the event that either Lessor or Lessee shall be
delayed or hindered in or prevented from the performance from any act required
under this lease by reason of strikes, lockouts, labor troubles, inability to
procure materials, failure of power, restrictive governmental laws or
regulations, riots, insurrection, war, or other reason of a like nature, not the
fault of the party delayed in performing the work or doing the acts required
under the terms of this lease then performance of such act shall be excused for
the period of the delay and the period for the  performance of any such act
shall be extended for a period equivalent to the period of such delay.  The
provisions of this Section 17.16 shall not operate to excuse Lessee from the
prompt payment of rent, or any other payments required by the terms of this
lease.


ARTICLE XVIII
ARBITRATION


18.1         Arbitration of Disputes.


(a)           Submission to Arbitration.  Except as otherwise provided in
Subsection (d) below, in the event of any dispute or claim arising out of this
lease or the parties' performance or default hereunder (other than the
nonpayment of rent or other sums expressly due and payable under this lease),
such dispute or claim shall be submitted to binding arbitration by a single
arbitrator, pursuant to the provisions of Hawaii Revised Statutes Chapter 658A,
as amended ("Chapter 658A") and this Article XIX.


(b)           Appointment of Arbitrator.  Except as otherwise provided in
Subsection (d) below, the arbitrator shall be selected by the parties or if they
are unable to agree upon the arbitrator, the arbitrator shall be appointed by
the Circuit Judge of the Third Circuit Court, as provided in Chapter 658A.


(c)           Arbitrator's Decision Final.  The award of the arbitrator shall be
final and binding subject only to confirmation, modification, correction or
vacation as provided in Chapter 658A and judgment may be entered thereon as
provided in Chapter 658A; provided, however, that no such award shall provide
for an award of punitive damages or other exemplary relief.  The costs and fees
incurred by the parties in the arbitration, and the costs of the arbitration,
shall be paid by the non-prevailing party as determined by the arbitrator; the
costs and fees incurred by the parties in any judicial proceeding subsequent to
an award, and the cost of such proceedings, shall be paid to the prevailing
party as provided in Chapter 658A.
 
 
29

--------------------------------------------------------------------------------

 


(d)           Matters That May be Pursued in Court.  Notwithstanding any
provision to the contrary in this Article XVIII, the parties have reserved the
right to pursue, in a court of competent jurisdiction, (i) a temporary
restraining order, preliminary injunction and/or specific performance, as
appropriate, where the failure to enjoin a party's breach of an obligation under
this lease or the failure to enforce a party's compliance with any obligation or
condition of this lease will create irreparable harm to the party seeking such
relief and monetary damages would be an inadequate remedy at law, and (ii) an
action for summary possession and a writ to be issued therein under Hawaii
Revised Statutes Chapter 666, as amended, where Lessee has failed to pay the
rent or other sums due and payable under this lease.  Regardless of whether the
court grants or denies the request for such equitable or summary relief, all
issues relating to monetary damages or costs of any type (other than the
nonpayment of rent or other sums expressly due and payable under this lease)
shall continue to remain subject to arbitration as provided herein.


IN WITNESS WHEREOF, the parties hereto have executed this lease on the day and
year first above written.
 

  MANINI HOLDINGS, LLC, a Hawaii limited liability company        
By:
/s/ Mattson C. Davis     Name: MATTSON C.  DAVIS     Its Manager          
  "LESSOR"

 

  KONA BREWING CO., INC., a Hawaii corporation        
By:
/s/ Jennifer Dunn     Jennifer Dunn     Its: VP Finance            "LESSEE"

 
 
30

--------------------------------------------------------------------------------

 
 
[image.jpg]
 
 
31

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
 
PREMISES:   20,000 square feet
 
 
MONTHLY BASE RENT:
 
September 1, 2010 to August 31, 2011:
 
$13,200.00 per month
     
September 1, 2011 to August 31, 2012:
 
$13,600.00 per month
     
September 1, 2012 to August 31, 2013:
 
$14,000.00 per month
     
September 1, 2013 to August 31, 2014:
 
$14,400.00 per month
     
September 1, 2014 to August 31, 2015:
 
$14,800.00 per month
     
September 1, 2015 to August 31, 2016:
 
$15,400.00 per month
     
September 1, 2016 to August 31, 2017:
 
$15,800.00 per month
     
September 1, 2017 to August 31, 2018:
 
$16,200.00 per month
     
September 1, 2018 to August 31, 2019:
 
$16,800.00 per month
     
September 1, 2019 to August 31, 2020:
 
$17,200.00 per month

 
 
32

--------------------------------------------------------------------------------